    Case: 4:20-cr-00467-SEP-NAB Doc. #: 19 Filed: 09/08/20 Page: 1 of 3 PageID #: 45


AO 472 (Rev. 11/16) Order of Detention Pending Trial


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                        Eastern District of Missouri


                   United States of America                            )
                                  v.                                   )
                                                                       )      Case No.      4:20-CR-467 SEP/NAB
                  TIMOTHY LLOYD BLANEY
                                                                       )
                              Defendant                                )

                                        ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention

     Upon the

               ~Motion of the Government attorney pursuant to 18 U.S.C. § 3142(f)(l), or
               0 Motion of the Government or Court's own motion pursuant to 18 U.S.C. § 3142(±)(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of fact
and conclusions oflaw, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part II - Findings of Fact and Law as to Presumptions under§ 3142(e)

  0 A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
           0 (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3142(f)(l):
               O(a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                   § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
               0 (b) an offense for which the maximum sentence is life imprisonment or death; or
               0 (c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                   Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act
                   (21 U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508); or
               0 (d) any felony if such person has been convicted of two or more offenses described in subparagraphs
                   (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                   described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
               0 (e) any felony that is not otherwise a crime of violence but involves:
                   (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                   (iii) any other dangerous weapon; or (iv) a failure to register under 18 U.S.C. § 2250; and
           0 (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3 l 42(f)(l ), or of a State or local offense that would have been such an offense if a circumstance giving rise
             to Federal jurisdiction had existed; and
          0 (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
           0 (4) a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.


                                                                                                                      Page 1 of 3
    Case: 4:20-cr-00467-SEP-NAB Doc. #: 19 Filed: 09/08/20 Page: 2 of 3 PageID #: 46


A0472 (Rev.11/16) OrderofDetentionPendingTrial

   17B. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(3) (narcotics, firearm, other offenses): There is a
     rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
     defendant as required and the safety of the community because there is probable cause to believe that the defendant
     committed one or more of the following offenses:
         0 (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
             Controlled Substances Act (21 U.S.C. §§ 801-904), the Controlled Substances Import and Export Act (21
             U.S.C. §§ 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. §§ 70501-70508);
         0 (2) an offense under 18 U.S.C. §§ 924(c), 956(a), or 2332b;
         0 (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
             or more is prescribed;
         0 (4) an offense under Chapter 77 of Title 18, U.S.C. (18 U.S.C. §§ 1581-1597) for which a maximum term of
             imprisonment of 20 years or more is prescribed; or
         lif (5) an offense involving a minor victim under 18 U.S.C. §§ 1201, 1591, 2241, 2242, 2244(a)(l), 2245,
             2251, 2251A, 2252(a)(l), 2252(a)(2), 2252(a)(3), 2252A(a)(l), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
             2260,2421,2422,2423,or2425.

   ~ C.   Conclusions Regarding Applicability of Any Presumption E~tablished Above

          !if The defendant has not introduced sufficient evidence to rebut the presumption above, and detention is
              ordered on that basis. (Part III need not be completed)

              OR
           0 The defendant has presented evidence sufficient to rebut the presumption, but after considering the
              presumption and the other factors discussed below, detention is warranted.

                              Part III - Analysis and Statement of the Reasons for Detention

     After considering the factors set forth in 18 U.S.C. § 3142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

   ~By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
    the safety of any other person and the community.

   ~By a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
    the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

      liZ1 Weight of evidence against the defendant is strong
      liZ1 Subject to lengthy period of incarceration if convicted
      121 Prior criminal history
      1iZ1 Participation in criminal activity while on probation, parole, or supervision
      0 History of violence or use of weapons
      1iZ1 History of alcohol or substance abuse
      ~ Lack of stable employment
      121 Lack of stable residence
      0   Lack of financially responsible sureties


                                                                                                                   Page 2 of 3
     Case: 4:20-cr-00467-SEP-NAB Doc. #: 19 Filed: 09/08/20 Page: 3 of 3 PageID #: 47


AO 472 (Rev. 11/16) Order of Detention Pending Trial

        CJ Lack of significant community or family ties to this district
        0 Significant family or other ties outside the United States
        0 Lack of legal status in the United States
        CJ Subject to removal or deportation after serving any period of incarceration
        0 Prior failure to appear in court as ordered
        ~ Prior attempt(s) to evade law enforcement
        121' Use of alias( es) or false documents
        ~ Background information unknown or unverified
        liZl' Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:
 The Government charged Defendant with violation of 18 U.S.C. § 2251(a) (production of child pornography). The Government moved
 for Defendant's detention on the grounds of: (1) presumption of detention; (2) danger to the community; and (3) flight risk.

 The Court held a hearing by video. Defendant appeared along with his counsel. The Government appeared through an assistant
 United States attorney. A Pretrial Services officer also appeared. The Pretrial Services report was filed following the hearing. The
 Court permitted the parties time to file a response. Neither party filed a response. The Court adopts the Report and incorporates it
 herein. The Pretrial Services officer recommended detention.

 At the hearing, the Government proffered the following in support of detention: This case carries a presumption of detention.
 Defendant has a long criminal history. Defendant was on bond in a State case when he was arrested on this case. This case
 involves a four-year-old. The victim's father was Defendant's roommate.

 Defense counsel proffered the following in support of release: Defendant has a seizure disorder. The pending case is from 2016.
 Defendant is on bond in two cases. Defendant would not reside with the roommate if released. His father has funds and could
 provide a stable home plan. He would agree to monitoring. Defendant is not a flight risk because he has epilepsy and spinal injuries
 from an assault by Arnold police officers.

 The Pretrial Services Report provides the following additional relevant information: Defendant is fifty-seven years old. His criminal
 convictions started in 1981. Defendant has incurred serious convictions that include, breaking and entering, leaving the scene, felony
 resisting, burglary, stealing, arson, and drug possession. Defendant is on bond in two State cases. Defendant fled at the time of his
 arrest and when relocated, fled again and had to be tackled. Defendant's father stated that Defendant would not be allowed to reside
 with him and he would not help Defendant financially.

 Based on the proffers of the parties, the information contained in the Pretrial Services Report and the Pretrial Services officer's
 recommendation, the Court concludes that Defendant failed to rebut the presumption of detention and the Government proved by
 clear and convincing evidence that Defendant is a threat to the community and a flight risk and no conditions or combination of
 conditions will assure his appearance or the safety of the community. Accordingly, the Court grants the Government's motion for
 pretrial detention.




                                                Part IV - Directions Regarding Detention

The defendant is remanded to the custody of the Attorney General or to the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the def~ a United States M shal for the purpose of an appearance in
connection with a court proceeding.                     \~              _,/

Date:                 09/08/2020                       ___J-~--:>"--~~'---'--=----------------
                                                                               United States Magistrate Judge




                                                                                                                               Page 3 of 3
